Citation Nr: 0531723	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  04-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical and thoracic 
spine disorder.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
cervical and thoracic spine disorder.  

In November 2004, the veteran testified at a Travel Board 
hearing before the undersigned.  A copy of the transcript of 
that hearing is of record in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for a cervical and thoracic 
spine disorder based upon service incurrence.  The veteran 
maintains that he injured his thoracic and cervical spines 
when he was involved in an inservice automobile accident.  He 
asserts that the focus was on his more severe internal 
injuries at the time, and he was not specifically treated for 
his cervical and thoracic spine injuries.  

The veteran testified at his Travel Board hearing in 
November 2004 that he was evaluated by his private physician 
in November 2002 who indicated that his cervical and thoracic 
spine condition was caused by his inservice automobile 
accident.  Attached to the claims folder was the medical 
opinion of Daniel G. Goddard, MD and June 2002 copies of the 
veteran's MRI of his lumbar, thoracic, and cervical spines.  
The claims file shows that the veteran has a cervical and 
thoracic spine condition, that he was involved in a serious 
automobile accident in service, and that his private 
physician has attributed his present condition to that 
automobile accident.  It is not clear whether the private 
physician had an opportunity to review the veteran's service 
medical records in giving his opinion.  Therefore, the 
veteran should be scheduled for a VA examination, to include 
an opinion.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the veteran for an 
appropriate VA orthopedic examination to 
determine the nature and etiology of the 
claimed cervical and thoracic spine 
disorder.  All indicated studies should 
be performed.  The claims folder should 
be provided to and reviewed by the 
examiner.  The examination report should 
indicate that the review has been 
accomplished.  Based on examination 
findings, historical evidence, and 
medical principles, the examiner should 
provide a medical opinion as to the 
etiology of any current cervical and 
thoracic spine condition and in 
particular, whether it is likely, 
unlikely or at least as likely as not, 
related to the veteran's inservice 
automobile accident in 1971.  A rationale 
should be provided for the opinion 
rendered.  

2.  The claim should then be re-
adjudicated and if the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case.  After an appropriate period of 
time to respond, the case should then be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

